Case: 15-11467   Date Filed: 07/29/2015    Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11467
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:08-cr-20273-KMM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JESUS IZQUIERDO-GARCIA,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 29, 2015)

Before WILLIAM PRYOR, ROSENBAUM and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-11467     Date Filed: 07/29/2015    Page: 2 of 2


      Jesus Izquierdo-Garcia appeals pro se the denial of his motion for a sentence

reduction. 18 U.S.C. § 3582(c)(2). Izquierdo-Garcia based his motion on

Amendment 782 to the Sentencing Guidelines. We affirm.

      The district court did not err when it denied Izquierdo-Garcia’s motion.

Izquierdo-Garcia, whose sentence is based on the career offender guideline,

U.S.S.G. § 4B1.1, not on the drug quantity tables, id. § 2D1.1, is ineligible for a

sentence reduction under Amendment 782. See United States v. Lawson, 686 F.3d
1317, 1321 (11th Cir. 2012); United States v. Moore, 541 F.3d 1323, 1327–30

(11th Cir. 2008). The district court lacked authority to reduce Izquierdo-Garcia’s

sentence.

      We AFFIRM the denial of Izquierdo-Garcia’s motion to reduce his

sentence.




                                          2